Sanders, C. J., and Coleman, J.
(concurring) :
We concur in the foregoing opinion of our learned associate, except on the point as to whether or not written notice of the decision of the district court was necessary under the facts of the case. Our civil practice act (section 197 [section 3292, Cutting’s Comp. Laws]), as it existed prior to the revision, provided that a person intending to move for a new trial should serve *466notice of his intention to do so within ten days “after receiving written notice” of the decision, whereas the revision (Rev. Laws, 1912, 5323) provides that such notice of intention to move for a new trial shall be served within ten days “after notice of the decision.”
8-10. Of course, it is elementary that in construing a statute the courts must look to the intention of the lawmaking body. The question is: What was the intention of the legislature in omitting the word “written” in the revision? It is a historical fact, of which we may take judicial notice, that the legislature appointed a commission to revise our laws, including the civil practice act. That commission was composed of the then members of this court, one of whom had served twelve years as a district judge and was serving his second term as a member of this tribunal. Another had been a member of our legislature, district attorney of the most populous county in the state, and was serving his second term as a member of this court, and the other had been a member of the legislature and attorney-general of the state. Can we presume that these men omitted the word “written” from the revision without a reason? Evidently not. Hence we see no escaping the conclusion that it was the purpose, both of the commission and of the legislature, to fix the time for the beginning of the running of the ten-day period within which the notice of intention to move for a new trial shoúld be served at the moment notice of the rendition of the decision was received. The Supreme Court of California, in Cal. Imp. Co. v. Baroteau, 116 Cal, 136, 47 Pac. 1018, in passing upon the question here involved, says:
“The appellant contends that there was no notice served on him of the filing of the findings, and that therefore the time for making a motion for a new trial had not expired when such motion was made; but section 659 provides now only that the motion must be made *467within ten days ‘after notice of the decision’; and it has been definitely settled that where it appears affirmatively that the party moving for a new trial had actual notice of the decision, no formal service of a written notice is necessary. Gray v. Winder, 77 Cal. 525, 20 Pac. 47; Mullaly v. Society, 69 Cal. 559, 11 Pac. 215; Wall v. Heald, 95 Cal. 365, 30 Pac. 551; Dow v. Ross, 90 Cal. 562, 27 Pac. 409.”
The notice of intention to move for a new trial not having been given and filed within ten days from the date when appellant received notice of the decision of the court, it came too late, and hence nothing can be considered upon this appeal except the judgment roll, of which the findings of the trial court are a part. We have considered the judgment roll, and have come to the conclusion reached by our associate as to the points of law involved, and therefore concur in the order embodied in his opinion.